

117 HRES 327 IH: Expel Maxine Waters Resolution for Incitement of Violence and Rioting against the United States
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 327IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mrs. Greene of Georgia submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONIn the matter of Representative Maxine Waters.Whereas Representative Waters has repeatedly called for violence, civil unrest, harassment, and assault of public and private persons throughout her tenure as a Member of Congress;Whereas in the wake of the Rodney King riots in May 1992, Representative Waters said, If you call it a riot, it sounds like it was just a bunch of crazy people who went out and did bad things for no reason. I maintain it was somewhat understandable, if not acceptable. So I call it a rebellion.;Whereas, on January 27, 2007, Representative Waters told an anti-Iraq war rally, My name is Maxine Waters and I am not afraid of George Bush. My name is Maxine Waters and I’m not intimidated by Dick Cheney. My name is Maxine Waters and I have to get rid of Rumsfeld.;Whereas, on October 20, 2017, Representative Waters told a crowd at an LGBTQ Youth Gala, With this kind of inspiration, I will go and take Trump out tonight.;Whereas, on June 23, 2018, Representative Waters told a crowd, If you see anybody from [President Trump’s cabinet] in a restaurant, in a department store, at a gasoline station, you get out and you create a crowd and you push back on them! And you tell them that they are not welcome, anymore, anywhere.;Whereas, on September 8, 2018, Representative Waters told a crowd of her supporters in Los Angeles, I did not threaten [Trump] constituents and supporters. I do that all the time, but I didn't do that that time.; Whereas, on April 17, 2021, Representative Waters told violent protesters, We've got to stay on the street, and we've got to get more active, we've got to get more confrontational. We've got to make sure that they know that we mean business.; Whereas, Representative Waters traveled across State lines to promote and encourage riots that led to violence and community destruction which is a felony punishable by up to five years in prison (18 U.S.C. 2101); Whereas Representative Waters has threatened a jury if they do not find a guilty verdict in the trial of Derek Chauvin; Whereas following Representative Waters’ speech in Brooklyn Center, Minnesota, the following events occurred: (1)More than one hundred protesters violated the 11 p.m. city curfew after Representative Waters told them to stay on the street;(2)The Minnesota Operation Safety Net, a coalition of police agencies, found bags of rocks, paint-filled plastic eggs and paintball guns at the scene intended for use against police;(3)National Guardsmen were fired upon in the early hours of April 18, 2021;Whereas, throughout her time as a sitting Member of Congress, Representative Waters has repeatedly incited violence through her harmful rhetoric and led violent mobs in the destruction of public and private property and in protest against officers of the United States, including local police and national guardsmen;Whereas Representative Waters has violated House Rule 23, Clause 1, which states that A Member, Delegate, Resident Commissioner, officer, or employee of the House shall conduct himself at all times in a manner that shall reflect creditably on the House.; andWhereas the United States House of Representatives finds the words and actions of Representative Waters abhorrent and harmful to public safety, the rule of law, and the material security of the people of the United States: Now, therefore, be itThat pursuant to article I, section 5, clause 2 of the United States Constitution, Representative Maxine Waters, be, and she hereby is, expelled from the House of Representatives for inciting violence and engaging in rioting and protest against citizens and officers of the United States, including President Donald J. Trump.1.Short titleThis resolution may be cited as the Expel Maxine Waters Resolution for Incitement of Violence and Rioting against the United States.